 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     SYNCHRONOSS TECHNOLOGIES, INC.,                 )   Case No: 4:16-cv-00119-HSG-KAW
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
            v.
                                                     )   PRO HAC VICE
 6                                                   )   (CIVIL LOCAL RULE 11-3)
     DROPBOX, INC.,                                  )
 7                                   Defendant(s).   )
                                                     )
 8
          I, Kirk R. Ruthenberg                    , an active member in good standing of the bar of
 9
      Washington, DC                , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: Synchronoss Technologies, Inc.               in the
      above-entitled action. My local co-counsel in this case is Sarah S. Eskandari                     , an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL'S ADDRESS OF RECORD:
13     Dentons US LLP                                      Dentons US LLP
       1900 K Street, NW                                   One Market Plaza, Spear Tower, 24th Floor
14     Washington, DC 20006                                San Francisco, CA 94105
       MY TELEPHONE # OF RECORD:                           LOCAL CO -COUNSEL'S TELEPHONE #   OF RECORD:
15     (202) 408-6410                                      (415) 267-4000
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL'S EMAIL ADDRESS OF RECORD:
16     kirk.ruthenberg@dentons.com                         sarah.eskandari@dentons.com
         I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 415520.
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
20   Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: June 11, 2019                                  /s/ Kirk R. Ruthenberg
22                                                                            APPLICANT
                                                            Kirk R. Ruthenberg
23
                                       ORDER GRANTING APPLICATION
24                           FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Kirk R. Ruthenberg                         is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
     designated in the application will constitute notice to the party.
27
     Dated: 6/14/2019
28                                                         UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                       October 2012
                                                                                                  American LegalNet, Inc.
                                                                                                  www.FormsWorkFlow.com
